[ivtformofperformancersua001.jpg]
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT This Restricted Stock Unit
Agreement (this “Agreement”), dated as of <GRANT_DT> (the “Grant Date”), is made
by and between InvenTrust Properties Corp., a Maryland corporation (the
“Company”), and <PARTC_NAME> (the “Participant”). WHEREAS, the Company maintains
the InvenTrust Properties Corp. 2015 Incentive Award Plan (as amended from time
to time, the “Plan”); WHEREAS, the Company wishes to carry out the Plan (the
terms of which are hereby incorporated by reference and made a part of this
Agreement); WHEREAS, Section 9.4 of the Plan provides for the issuance of
Restricted Stock Units (“RSUs”); WHEREAS, Section 9.2 of the Plan provides for
the issuance of Dividend Equivalent awards; and WHEREAS, the Administrator has
determined that it would be to the advantage and in the best interest of the
Company to issue the RSUs and Dividend Equivalents provided for herein to the
Participant as an inducement to enter into or remain in the service of the
Company and its Subsidiaries, and as an additional incentive during such
service, and has advised the Company thereof. NOW, THEREFORE, in consideration
of the mutual covenants herein contained and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
do hereby agree as follows: 1. Issuance of Award of RSUs. Pursuant to the Plan,
in consideration of the Participant’s agreement to provide services to the
Company and its Subsidiaries, the Company hereby issues to the Participant an
award of <RSUS_GRANTED>1 RSUs. Each RSU that vests (and ceases to be subject to
the Restrictions) shall represent the right to receive payment, in accordance
with this Agreement, of one share of the Company’s common stock, par value
$0.001 per share (the “Common Stock”). Unless and until an RSU vests, the
Participant will have no right to payment in respect of any such RSU. Prior to
actual payment in respect of any vested RSU, such RSU will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. 2. Dividend Equivalents. Each RSU granted hereunder is
hereby granted in tandem with a corresponding Dividend Equivalent, which
Dividend Equivalent shall remain outstanding from the Grant Date until the
earlier of the payment or forfeiture of the RSU to which it corresponds. With
respect to each dividend for which the record date occurs on or after the
commencement of the Performance Period and on or prior to the earlier to occur
of the payment or forfeiture of the RSU underlying such Dividend Equivalent,
each outstanding Dividend Equivalent shall entitle the Participant to receive
payments equal to dividends paid, if any, on the Shares underlying the RSU to
which such Dividend Equivalent relates, to the extent that such RSU becomes a
Performance Vested RSU, payable in the same form and amounts as dividends paid
to each holder of a Share. Each such payment shall be made no later than sixty
(60) days following the applicable dividend payment date, provided that no such
payments shall be made prior to the date on which the RSU becomes a Performance
Vested RSU, and any Dividend Equivalent payments that would have been made prior
to such date had the RSU been a Performance Vested RSU shall be paid in a single
lump sum no later than twenty (20) days following the date on which the RSU
becomes a Performance Vested RSU. Notwithstanding the foregoing, Dividend
Equivalents shall not entitle the Participant to any payments relating to
dividends for which the record date occurs after the payment 1 Note to Draft:
The number of RSUs granted will be the maximum number that will vest if maximum
performance is achieved. 1



--------------------------------------------------------------------------------



 
[ivtformofperformancersua002.jpg]
of the Performance Vested RSU underlying such Dividend Equivalent, and the
Participant shall not be entitled to any Dividend Equivalent payments with
respect to any RSU that does not become a Performance Vested RSU. Dividend
Equivalents and any amounts that may become distributable in respect thereof
shall be treated separately from the RSUs and the rights arising in connection
therewith for purposes of the designation of time and form of payments required
by Section 409A of the Code. 3. Definitions. For purposes of this Agreement, the
following terms shall have the meanings set forth below. All capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to such
terms in the Plan. (a) “2019 Compensation Presentation” means that certain
presentation titled “2019 Employee Compensation Matters” and dated as of May 8,
2019, which was provided to the Compensation Committee of the Board in
connection with its meeting held on such date. (b) “AFFO Performance Vesting
Percentage” means the percentage determined as set forth on Exhibit A attached
hereto, which is a function of the Company AFFO per Share during the Performance
Period. (c) “AFFO RSUs” means the number of RSUs designated as AFFO RSUs on
Exhibit A attached hereto. (d) “AFFO Vested RSUs” means the product of (i) the
total number of AFFO RSUs, and (iii) the applicable AFFO Performance Vesting
Percentage. (e) “Cause” means “Cause” as defined in the Participant’s applicable
employment or similar agreement with the Company if such an agreement exists and
contains a definition of Cause, or, if no such agreement exists or such
agreement does not contain a definition of Cause, then Cause means (i) the
willful fraud or material dishonesty of the Participant in connection with the
performance of the Participant’s duties to the Company or any Subsidiary; (ii)
the deliberate or intentional failure by the Participant to substantially
perform the Participant’s duties to the Company or any Subsidiary (other than
the Participant’s failure resulting from his or her incapacity due to physical
or mental illness) after a written notice is delivered to the Participant by the
Company, which demand specifically identifies the manner in which the Company
believes the Participant has not substantially performed his or her duties;
(iii) willful misconduct by the Participant that is materially detrimental to
the reputation, goodwill or business operations of the Company or any
Subsidiary; (iv) willful disclosure of the Company’s or any Subsidiary’s
confidential information or trade secrets; (v) a material breach of the terms of
this Agreement or the Plan; or (vi) the conviction of, or plea of nolo
contendere to a charge of commission of a felony or crime of moral turpitude by
the Participant. For purposes of this definition, no act or failure to act will
be considered “willful,” unless it is done or omitted to be done, by the
Participant in bad faith or without reasonable belief that the Participant’s
action or omission was in the best interests of the Company or any Subsidiary.
(f) “Company AFFO per Share” means the Company’s “AFFO” per Share during the
Performance Period, as defined and calculated in accordance with the 2019
Compensation Presentation. (g) “Company Same-Property NOI Growth” means the
average annual growth rate, expressed as a percentage (rounded to the nearest
tenth of a percent (0.1%)), in the Company’s “Same Property NOI” during the
Performance Period, as defined and calculated in accordance with the 2019
Compensation Presentation. (h) “Disability” means a disability that qualifies
or, had the Participant been a participant, would qualify the Participant to
receive long-term disability payments under the Company’s group long-term
disability insurance plan or program, as it may be amended from time to time. 2



--------------------------------------------------------------------------------



 
[ivtformofperformancersua003.jpg]
(i) “Good Reason” means “Good Reason” as defined in the Participant’s applicable
employment or similar agreement with the Company if such an agreement exists and
contains a definition of Good Reason, or, if no such agreement exists or such
agreement does not contain a definition of Good Reason, then Good Reason means
the occurrence of any of the following events or conditions without the
Participant’s written consent: (i) a material diminution in the Participant’s
authority, duties or responsibilities; (ii) a material diminution in the
Participant’s base salary, target annual bonus level, [or target annual
equity-based compensation opportunity,]2 in each case, as in effect on the date
of this Agreement and as may be increased from time to time; and (iii) the
Participant being required to relocate his or her principal place of employment
with the Company or a Subsidiary (as applicable) more than 50 miles from his or
her principal place of employment immediately prior to the occurrence of the
event constituting Good Reason. A termination of employment by the Participant
shall not be deemed to be for Good Reason unless (A) the Participant gives the
Company written notice describing the event or events which are the basis for
such termination within sixty (60) days after the event or events occur, (B)
such grounds for termination (if susceptible to correction) are not corrected by
the Company within thirty (30) days of the Company’s receipt of such notice
(“Correction Period”), and (C) the Participant terminates his or her employment
no later than thirty (30) days following the Correction Period. (j) “NAREIT
Shopping Center Index” means the NAREIT Shopping Centers Index, or, in the event
such index is discontinued, a comparable index selected by the Administrator in
good faith. (k) “Performance Period” means the period set forth on Exhibit A
attached hereto. (l) “Performance Vested RSUs” means (i) the AFFO Vested RSUs,
plus (ii) the Same- Property NOI Growth Vested RSUs. (m) “Qualifying
Termination” means a Termination of Service by reason of (i) the Participant’s
death, (ii) a termination by the Company or any Subsidiary due to the
Participant’s Disability, or (iii) a termination by the Company or any
Subsidiary other than for Cause or by the Participant for Good Reason. (n)
“Restrictions” means the exposure to forfeiture set forth in Sections 5(a) and
6(a). (o) “Same-Property NOI Growth Performance Vesting Percentage” means the
percentage determined as set forth on Exhibit A attached hereto, which is a
function of the Shopping Center Index Relative Performance during the
Performance Period. (p) “Same-Property NOI Growth RSUs” means the number of RSUs
designated as Same- Property NOI Growth RSUs on Exhibit A attached hereto. 2
Target LTI to be included for SVPs and above. 3



--------------------------------------------------------------------------------



 
[ivtformofperformancersua004.jpg]
(q) “Same-Property NOI Growth Vested RSUs” means the product of (i) the total
number of Same-Property NOI Growth RSUs and (ii) the applicable Same-Property
NOI Growth Performance Vesting Percentage. (r) “Service Provider” means an
Employee, Consultant or member of the Board, as applicable. (s) “Shopping Center
Index Relative Performance” means the Company Same-Property NOI Growth compared
to the Shopping Center Index Same-Property NOI Growth, expressed as a percentile
ranking against the members of the NAREIT Shopping Center Index. (t) “Shopping
Center Index Same-Property NOI Growth” means the average annual growth rate,
expressed as a percentage (rounded to the nearest tenth of a percent (0.1%)), in
the same-property net operating income of each of the members of the NAREIT
Shopping Center Index during the Performance Period, as reported by NAREIT. (u)
“Unvested RSU” means any RSU that has not become vested pursuant to Section 5 or
6 hereof and remains subject to the Restrictions. 4. RSUs and Dividend
Equivalents Subject to the Plan; Ownership and Transfer Restrictions. (a) The
RSUs and Dividend Equivalents are subject to the terms, definitions and
provisions of the Plan, which is incorporated herein by reference, including,
without limitation, the restrictions on transfer set forth in Section 9.3 of the
Plan and the REIT restrictions set forth in Section 11.7 of the Plan. (b)
Without limiting the foregoing, the RSUs and Common Stock issuable with respect
thereto shall be subject to the restrictions on ownership and transfer set forth
in the charter of the Company, as amended and supplemented from time to time. 5.
Vesting. (a) Performance Vesting. As soon as reasonably practicable (but in no
event more than 45 days) following the completion of the Performance Period, the
Administrator shall determine the Company AFFO per Share, Company Same-Property
NOI Growth, the Shopping Center Index Same-Property NOI Growth, the Shopping
Center Index Relative Performance, the AFFO Performance Vesting Percentage, the
Same-Property NOI Growth Performance Vesting Percentage and the number of RSUs
granted hereby that have become AFFO Vested RSUs, Same-Property NOI Growth
Vested RSUs and Performance Vested RSUs, in each case as of the completion of
the Performance Period. Subject to Sections 5(b), 6(b) and 6(c) below, upon such
determination by the Administrator, the Restrictions set forth in Section 6(a)
below applicable to any outstanding Performance Vested RSUs (if any) shall lapse
and such Performance Vested RSUs shall become vested, subject to the
Participant’s continued status as a Service Provider through such vesting date.
Any RSUs granted hereby which do not satisfy the requirements to become
Performance Vested RSUs as of the completion of the Performance Period will
automatically be cancelled and forfeited without payment of any consideration
therefor, and the Participant shall have no further right to or interest in such
RSUs. (b) Change in Control. Notwithstanding the foregoing, in the event that a
Change in Control occurs prior to the completion of the Performance Period and
the Participant has not incurred a Termination of Service prior to such Change
in Control, the Restrictions shall lapse with respect to a number of RSUs equal
to the number of RSUs which would be Performance Vested RSUs (if any) assuming
the completion of the Performance Period as of (i) the date of the Change in
Control, with respect to the determination of the AFFO Vested RSUs, or (ii) the
last day of the Company’s most recently completed fiscal quarter preceding the
date of 4



--------------------------------------------------------------------------------



 
[ivtformofperformancersua005.jpg]
the Change in Control, with respect to the determination of the Same-Property
NOI Growth Vested RSUs (such number of RSUs, the “CIC RSUs”), and such RSUs
shall, immediately prior to such Change in Control, become vested and shall be
deemed to be Performance Vested RSUs. For purposes of determining the AFFO
Vested RSUs in accordance with the preceding sentence, the AFFO Performance
Vesting Percentage shall be determined using pro-rated threshold, target and
maximum level goals based on the number of days elapsed during the Performance
Period prior to the date of the Change in Control. Any RSUs that do not become
vested in accordance with the this Section 5(b) will automatically be cancelled
and forfeited as of the date of the Change in Control without payment of any
consideration therefor, and the Participant shall have no further right to or
interest in such RSUs. 6. Effect of Termination of Service. (a) Termination of
Service. Subject to Sections 6(b) and (c) below, in the event of the
Participant’s Termination of Service for any reason, any and all Unvested RSUs
as of the date of such Termination of Service will automatically and without
further action be cancelled and forfeited without payment of any consideration
therefor, and the Participant shall have no further right to or interest in such
Unvested RSUs. Except as set forth in Sections 6(b) and (c) below, no RSUs which
have not vested as of the date of the Participant’s Termination of Service shall
thereafter become vested. (b) Qualifying Termination Prior to Completion of
Performance Period. In the event that the Participant incurs a Qualifying
Termination prior to the completion of the Performance Period, the RSUs granted
hereby shall remain outstanding and eligible to become Performance Vested RSUs
in accordance with Section 5(a) above. In such event, following the completion
of the Performance Period, the Restrictions set forth in Section 5(a) above
shall lapse with respect to a number of RSUs equal to the product of (x) the
number of RSUs that become Performance Vested RSUs in accordance with Section
5(a) above (if any) as of the completion of the Performance Period, and (y) a
fraction, the numerator of which is the number of days elapsed from the first
day of the Performance Period through and including the date of the
Participant’s Qualifying Termination, and the denominator of which is the number
of days in the completed Performance Period, and such RSUs shall become vested
and shall be deemed to be Performance Vested RSUs. Any RSUs that do not become
vested in accordance with the preceding sentence will automatically be cancelled
and forfeited as of the completion of the Performance Period without payment of
any consideration therefor, and the Participant shall have no further right or
interest in or with respect to such RSUs. (c) Qualifying Termination Following
Completion of Performance Period. In the event that the Participant incurs a
Qualifying Termination following the completion of the Performance Period but
prior to the date on which vested RSUs are paid, the RSUs granted hereby shall
remain outstanding and eligible to become Performance Vested RSUs in accordance
with Section 5(a) above. Any RSUs that do not become vested in accordance with
the preceding sentence will automatically be cancelled and forfeited without
payment of any consideration therefor, and the Participant shall have no further
right or interest in or with respect to such RSUs. 7. Payment. Payments in
respect of any RSUs that vest in accordance herewith shall be made to the
Participant (or in the event of the Participant’s death, to his or her estate)
in whole Shares, and any fractional Share will be rounded (or paid in cash) as
determined by the Company; provided, however, that in no event shall the
aggregate number of RSUs that vest or become payable hereunder exceed the total
number of RSUs set forth in Section 1 of this Agreement. The Company shall make
such payments as soon as practicable after the applicable vesting date, but in
any event within twenty (20) days after such vesting date, provided that, in the
event of vesting upon a Change in Control under Section 5(b) above, such payment
shall be made or deemed made immediately preceding and effective upon the
occurrence of such Change in Control. 8. Determinations by Administrator.
Notwithstanding anything contained herein, all determinations, interpretations
and assumptions relating to the vesting of the RSUs (including, without
limitation, determinations, 5



--------------------------------------------------------------------------------



 
[ivtformofperformancersua006.jpg]
interpretations and assumptions with respect to Company AFFO per Share, Company
Same-Property NOI Growth and Shopping Center Index Same-Property NOI Growth)
shall be made by the Administrator and shall be applied consistently and
uniformly to all similar Awards granted under the Plan. In making such
determinations, the Administrator may employ attorneys, consultants,
accountants, appraisers, brokers, or other persons, and the Administrator, the
Board, the Company and its officers and directors shall be entitled to rely upon
the advice, opinions or valuations of any such persons. All actions taken and
all interpretations and determinations made by the Administrator in good faith
and absent manifest error shall be final and binding upon the Participant, the
Company and all other interested persons. In addition, the Administrator, in its
discretion, may adjust or modify the methodology for calculations relating to
the vesting of the RSUs (including, without limitation, the methodology for
calculating Company AFFO per Share, Company Same-Property NOI Growth and
Shopping Center Index Same-Property NOI Growth), other than the AFFO Performance
Vesting Percentage and Same- Property NOI Growth Performance Vesting Percentage,
as necessary or desirable to account for events which, in the discretion of the
Administrator, are not considered indicative of Company performance, which may
include events such as the issuance of new Common Stock, stock repurchases,
stock splits, issuances and/or exercises of stock grants or stock options, and
similar events, all in order to properly reflect the Company’s intent with
respect to the performance objectives underlying the RSUs or to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available with respect to the RSUs. 9. Restrictions on New RSUs or Shares. In
the event that the RSUs or the Shares underlying the RSUs are changed into or
exchanged for a different number or kind of securities of the Company or of
another corporation or other entity by reason of merger, consolidation,
recapitalization, reclassification, stock split, stock dividend or combination
of shares, such new or additional or different securities which are issued upon
conversion of or in exchange or substitution for RSUs or the Shares underlying
the RSUs which are then subject to vesting shall be subject to the same vesting
conditions as such RSUs or Shares, as applicable, unless the Administrator
provides for the vesting of the RSUs or the Shares underlying the RSUs, as
applicable. 10. Conditions to Issuance of Shares. Shares issued as payment for
the RSUs will be issued out of the Company’s authorized but unissued Shares.
Upon issuance, such Shares shall be fully paid and nonassessable. The Shares
issued pursuant to this Agreement shall be held in book-entry form and no
certificates shall be issued therefor. In addition to the other requirements set
forth herein, the Shares issued as payment for the RSUs shall be issued only
upon the fulfillment of all of the following conditions: (a) In the event that
the Common Stock is listed on an established securities exchange, the admission
of such Shares to listing on such exchange; (b) The completion of any
registration or other qualification of such shares under any state or federal
law or under rulings or regulations of the Securities and Exchange Commission or
of any other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable; (c) The obtaining of any
approval or other clearance from any state or federal governmental agency which
the Administrator shall, in its absolute discretion, determine to be necessary
or advisable; (d) The lapse of such reasonable period of time as the
Administrator may from time to time establish for reasons of administrative
convenience; and (e) The receipt by the Company of full payment for any
applicable withholding or other employment tax or required payments with respect
to any such Shares to the Company with respect to the issuance or vesting of
such Shares. 6



--------------------------------------------------------------------------------



 
[ivtformofperformancersua007.jpg]
In the event that the Company delays a distribution or payment in settlement of
RSUs because it reasonably determines that the issuance of Shares in settlement
of RSUs will violate federal securities laws or other applicable law, such
distribution or payment shall be made at the earliest date at which the Company
reasonably determines that the making of such distribution or payment will not
cause such violation, as required by Treasury Regulation Section
1.409A-2(b)(7)(ii). The Company shall not delay any payment if such delay will
result in a violation of Section 409A of the Code. 11. Rights as Stockholder.
Neither the Participant nor any person claiming under or through the Participant
will have any of the rights or privileges of a stockholder of the Company in
respect of any Shares deliverable hereunder unless and until such Shares will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Participant or any person claiming under or
through the Participant. 12. Tax Withholding. The Company or any Subsidiary
shall have the authority and the right to deduct or withhold, or require the
Participant to remit to such entity, an amount sufficient to satisfy federal,
state, local and foreign taxes (including the Participant’s FICA obligation)
required by law to be withheld with respect to the issuance, vesting or payment
of the RSUs and the Dividend Equivalents. The Administrator may in its
discretion and in satisfaction of the foregoing requirement or in satisfaction
of such additional withholding obligations as the Participant may have elected,
allow the Participant to elect to have the Company or the Subsidiary (as
applicable) withhold Shares otherwise issuable under such award (or allow the
return of Shares) having a Fair Market Value equal to the sums to be withheld.
Notwithstanding any other provision of the Plan or this Agreement, the number of
Shares which may be withheld with respect to the issuance, vesting or payment of
the RSUs in order to satisfy the Participant’s income and payroll tax
liabilities with respect to the issuance, vesting or payment of the RSUs and the
Dividend Equivalents shall be limited to the number of shares which have a fair
market value on the date of withholding no greater than the aggregate amount of
such liabilities based on the maximum statutory withholding rates in the
Participant’s applicable jurisdictions for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such supplemental
taxable income. 13. Remedies. The Participant shall be liable to the Company for
all costs and damages, including incidental and consequential damages, resulting
from a disposition of the RSUs which is in violation of the provisions of this
Agreement. Without limiting the generality of the foregoing, the Participant
agrees that the Company shall be entitled to obtain specific performance of the
obligations of the Participant under this Agreement and immediate injunctive
relief in the event any action or proceeding is brought in equity to enforce the
same. The Participant will not urge as a defense that there is an adequate
remedy at law. 14. Restrictions on Public Sale by the Participant. To the extent
not inconsistent with applicable law, the Participant agrees not to effect any
sale or distribution of the RSUs or the Shares underlying the RSUs or any
similar security of the Company, or any securities convertible into or
exchangeable or exercisable for such securities, including a sale pursuant to
Rule 144 under the Securities Act, during the fourteen (14) days prior to, and
during the up to 90 day period beginning on, the date of the pricing of any
public or private debt or equity securities offering by the Company (except as
part of such offering), if and to the extent requested in writing by the Company
in the case of a non-underwritten public or private offering or if and to the
extent requested in writing by the managing underwriter or underwriters (or
initial purchaser or initial purchasers, as the case may be) and consented to by
the Company, which consent may be given or withheld in the Company’s sole and
absolute discretion, in the case of an underwritten public or private offering
(such agreement to be in the form of a lock-up agreement provided by the
Company, managing underwriter or underwriters, or initial purchaser or initial
purchasers, as the case may be). 15. Conformity to Securities Laws. The
Participant acknowledges that the Plan and this Agreement are intended to
conform to the extent necessary with all provisions of all applicable federal
and state laws, rules and regulations (including, but not limited to the
Securities Act and the Exchange Act and any and all regulations 7



--------------------------------------------------------------------------------



 
[ivtformofperformancersua008.jpg]
and rules promulgated by the Securities and Exchange Commission thereunder,
including without limitation the applicable exemptive conditions of Rule 16b-3
of the Exchange Act) and to such approvals by any listing, regulatory or other
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Notwithstanding anything herein
to the contrary, the Plan shall be administered, and the RSUs are granted, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan, this Agreement and the RSUs shall
be deemed amended to the extent necessary to conform to such laws, rules and
regulations. 16. Code Section 409A. To the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Agreement. Notwithstanding any provision
of this Agreement to the contrary, in the event that following the effective
date of this Agreement, the Company determines that the RSUs may be subject to
Section 409A of the Code and related Department of Treasury guidance (including
such Department of Treasury guidance as may be issued after the effective date
of this Agreement ), the Company may adopt such amendments to this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect ), or take any other actions, that the
Company determines are necessary or appropriate to (a) exempt the RSUs from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the RSUs, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance;
provided, however, that this Section 16 shall not create any obligation on the
part of the Company or any Subsidiary to adopt any such amendment, policy or
procedure or take any such other action. For purposes of Section 409A of the
Code, any right to a series of payments pursuant to this Agreement shall be
treated as a right to a series of separate payments. 17. No Right to Continued
Service. Nothing in this Agreement shall confer upon the Participant any right
to continue as a Service Provider of the Company or any Subsidiary, or shall
interfere with or restrict in any way the rights of the Company or any
Subsidiary, which rights are hereby expressly reserved, to discharge the
Participant at any time for any reason whatsoever, with or without cause. 18.
Miscellaneous. (a) Incorporation of the Plan. This Agreement is made under and
subject to and governed by all of the terms and conditions of the Plan. In the
event of any discrepancy or inconsistency between this Agreement and the Plan,
the terms and conditions of the Plan shall control. By signing this Agreement,
the Participant confirms that he or she has received access to a copy of the
Plan and has had an opportunity to review the contents thereof. (b) Clawback.
This award, the RSUs and the Shares issuable with respect to the RSUs shall be
subject to any clawback or recoupment policy currently in effect or as may be
adopted by the Company, as may be amended from time to time. (c) Successors and
Assigns. Subject to the limitations set forth in this Agreement, this Agreement
shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors and assigns of the
parties hereto, including, without limitation, any business entity that succeeds
to the business of the Company. (d) Entire Agreement; Amendments and Waivers.
This Agreement, together with the Plan, constitutes the entire agreement among
the parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. In the event that the provisions of such other
agreement conflict or are inconsistent with the provisions of this Agreement,
the provisions of this Agreement shall control. Except as set forth in Section
16 above, this Agreement may not be 8



--------------------------------------------------------------------------------



 
[ivtformofperformancersua009.jpg]
amended except in an instrument in writing signed on behalf of each of the
parties hereto and approved by the Administrator. No amendment, supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided. (e) Severability. If for
any reason one or more of the provisions contained in this Agreement or in any
other instrument referred to herein shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, then to the maximum extent
permitted by law, such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement or any other such instrument. (f)
Titles. The titles, captions or headings of the Sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement. (g) Counterparts. This
Agreement may be executed in any number of counterparts, any of which may be
executed and transmitted by facsimile (including, without limitation, transfer
by .pdf), and each of which shall be deemed to be an original, but all of which
together shall be deemed to be one and the same instrument. (h) Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Maryland applicable to contracts entered into and wholly to be
performed within the State of Maryland by Maryland residents, without regard to
any otherwise governing principles of conflicts of law that would choose the law
of any state other than the State of Maryland. (i) Notices. Any notice to be
given by the Participant under the terms of this Agreement shall be addressed to
the Legal Department of the Company at the Company’s address set forth in
Exhibit A attached hereto. Any notice to be given to the Participant shall be
addressed to him or her at the Participant’s then current address on the books
and records of the Company. By a notice given pursuant to this Section 18(i),
either party may hereafter designate a different address for notices to be given
to him or her. Any notice which is required to be given to the Participant
shall, if the Participant is then deceased, be given to the Participant’s
personal representative if such representative has previously informed the
Company of his or her status and address by written notice under this Section
18(i) (and the Company shall be entitled to rely on any such notice provided to
it that it in good faith believes to be true and correct, with no duty of
inquiry). Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed as set forth above or upon confirmation of delivery by a nationally
recognized overnight delivery service. 9



--------------------------------------------------------------------------------



 
[ivtformofperformancersua010.jpg]
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written. INVENTRUST PROPERTIES CORP., a Maryland corporation
By: __________________________________ Name: Title: The Participant hereby
accepts and agrees to be bound by all of the terms and conditions of this
Agreement. ____________________________ <PARTC_NAME> 10



--------------------------------------------------------------------------------



 
[ivtformofperformancersua011.jpg]
Exhibit A Definitions and Notice Address Definitions Capitalized terms not
defined herein shall have the meanings set forth in the Performance-Based
Restricted Stock Unit Agreement to which this Exhibit is attached. “AFFO RSUs”
means [_______] RSUs.3 “AFFO Performance Vesting Percentage” means a function of
the Company AFFO per Share during the Performance Period, and shall be
determined as set forth below: AFFO Performance Company AFFO per Vesting Share
Percentage < $0.369 0% “Threshold Level” > $0.369 25% “Target Level” > $0.410
50% “Maximum Level” >$0.451 100% In the event that the Company AFFO per Share
falls between the Threshold Level and the Target Level, the AFFO Performance
Vesting Percentage shall be determined using straight line linear interpolation
between the Threshold Level and Target Level AFFO Performance Vesting
Percentages specified above; and in the event that the Company AFFO per Share
falls between the Target Level and the Maximum Level, the AFFO Performance
Vesting Percentage shall be determined using straight line linear interpolation
between the Target Level and Maximum Level AFFO Performance Vesting Percentages
specified above. “Performance Period” means the period commencing on January 1,
2019 and ending on December 31, 2021. “Same-Property NOI Growth RSUs” means
[_______] RSUs.4 “Same-Property NOI Growth Performance Vesting Percentage” means
a function of the Shopping Center Index Relative Performance during the
Performance Period, and shall be determined as set forth below: Same- Property
NOI Growth Shopping Center Performance Index Relative Vesting Performance
Percentage < 25th Percentile 0% “Threshold Level” > 25th Percentile 25% “Target
Level” > 50th Percentile 50% “Maximum Level” >85th Percentile 100% 3 Note to
Draft: AFFO RSUs will represent 50% of total performance-based RSUs granted. 4
Note to Draft: Same-Property NOI Growth RSUs will represent 50% of total
performance-based RSUs granted. Exhibit A



--------------------------------------------------------------------------------



 
[ivtformofperformancersua012.jpg]
In the event that the Shopping Center Index Relative Performance falls between
the Threshold Level and the Target Level, the Same-Property NOI Growth
Performance Vesting Percentage shall be determined using straight line linear
interpolation between the Threshold Level and Target Level Same-Property NOI
Growth Performance Vesting Percentages specified above; and in the event that
the Shopping Center Index Relative Performance falls between the Target Level
and the Maximum Level, the Same-Property NOI Growth Performance Vesting
Percentage shall be determined using straight line linear interpolation between
the Target Level and Maximum Level Same-Property NOI Growth Performance Vesting
Percentages specified above. Company Address 3025 Highland Parkway Suite 350
Downers Grove, Illinois 60515 Exhibit A



--------------------------------------------------------------------------------



 